A hearing was held before this Court on November 13, 1990, on an Application for Reinstatement From Inactive Status filed by Robert Eli Modi, 32 Talcott Avenue, Jewett City, Connecticut. The New London Judicial District Grievance Panel was represented by Attorney Gregory A. Benoit, who objected to the granting of the application. The petitioner submitted an Amendment and Prayer for Equity Relief dated November 13, 1990, which was offered and filed as an amendment to his application. In addition, the petitioner offered a July 25, 1990 "Memorandum and Amendment" as Plaintiff's Exhibit No. 1, which became a part of the record in his case. The petitioner spoke on his own behalf, and the Court had an opportunity to evaluate his conduct. No other evidence was offered.
The Court finds that the applicant has not sustained CT Page 4280 the burden of showing by clear and convincing evidence, or even by a preponderance of the evidence, that the attorney's disability has been removed and that he is fit to resume the practice of law.
For that reason, the application is denied.
Dated at New London, Connecticut, this 14th day of November, 1990.
Leuba, J.